DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to the Application filed on March 5, 2021.
Claims 1-20 are allowed.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


In the Claims:
	Claim 13 has been amended as follows:

AMENDMENTS TO THE CLAIMS:

13. (Currently Amended) A system comprising: 
one or more processors; 
memory; 
a blockchain management platform stored in the memory and executable by the one or more processors, and a blockchain server stored in the memory and executable by the one or more processors, wherein:
the blockchain management platform is configured to respond to a blockchain node service deployment request from a user, send the deployment request to the blockchain server, configure a trusted application corresponding to [[the]] one or more blockchain nodes for a device associated with the user based on configuration information of the one or more blockchain nodes returned by the blockchain server, and send the trusted application to enable an installation of the trusted application on the device; and
the blockchain server is configured to respond to the deployment request from the blockchain management platform, deploy a node service in the one or more blockchain nodes, and return the configuration information of the one or more blockchain nodes to the blockchain management platform.

-- END OF AMENDMENT --

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method, one or more computer readable media, and a system for installing a trusted application on a device as recited by the limitations of independent claims 1, 8 and 13. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the limitation "configuring a trusted application corresponding to the one or more blockchain nodes for a device associated with the user based on configuration information of the one or more blockchain nodes that is returned by the blockchain server;" as recited by independent claim 1. The prior art references found to be most relevant to the allowed claims are WO 2019024674 A1 - "Smart Contract Processing Method And Apparatus" - hereinafter "Du", WO 2019226042 A1 - "Method For Processing A Secure Financial Transaction Using A Commercial Off-The-Shelf Or An Internet Of Things Device" - hereinafter "Chong", and US 20180268152 A1 - "Cognitive Blockchain Automation And Management" - hereinafter "Cuomo".
Du teaches the claim 1 limitation in response to a blockchain node service deployment request from a user, sending the deployment request to a blockchain server to enable the blockchain server to deploy a node service on one or more blockchain nodes; - "FIG. 15a is a flowchart of a method for deploying a smart contract (node service) according to an embodiment of the present invention. As shown in FIG. 15, the deployment method of the smart contract includes the following steps: Step S1501: Acquire a deployment request of the smart contract. In this step, multiple nodes in the blockchain will receive a deployment request for the smart contract. In this embodiment, the deployment request has a specific format and includes the class file of the smart contract (ie, the class file to be deployed). It can be understood that the deployment request can be received by a certain node first, and then sent by the node to multiple nodes in the blockchain in a P2P manner." (page 12). However, Du does not teach or suggest using configuration information of a blockchain node, in which the smart contract (node service) was deployed, to configure a trusted application, as recited by the limitation "configuring a trusted application corresponding to the one or more blockchain nodes for a device associated with the user based on configuration information of the one or more blockchain nodes that is returned by the blockchain server;" from claim 1.
Chong teaches the claim 1 limitation sending the trusted application to enable an installation of the trusted application on the device. - "A system and method for processing a secure financial transaction using a Commercial off-the-shelf (COTS) or Internet of Things (IoT) device is provided. The method comprises requesting a Trusted Application Manager (TAM) to verify the COTS/IoT device identity and executing an application on a COTS/IoT device. Upon verification, TAM installs a Trusted Application (TA) in a Trusted Execution Environment (TEE) of the COTS/IoT Device...The COTS/IoT device includes a distributed ledger, and which comprises information corresponding to at least one of COTS/IoT device ownership, manufacture, and usage information." (Abstract). However, Chong does not teach or suggest using configuration information of a node in a distributed ledger, in which a node service was deployed, to configure the trusted application, as recited by the limitation "configuring a trusted application corresponding to the one or more blockchain nodes for a device associated with the user based on configuration information of the one or more blockchain nodes that is returned by the blockchain server;" from claim 1.
Cuomo teaches the claim 1 limitation in response to a blockchain node service deployment request from a user, sending the deployment request to a blockchain server to enable the blockchain server to deploy a node service on one or more blockchain nodes; - "A blockchain software stack (node service) is provisioned by blockchain cloud services whenever users request new blockchain software stack instances, for example, a blockchain node or a blockchain peer." [0033]. However, Cuomo does not teach or suggest using configuration information of a blockchain node, in which the software stack (node service) was provisioned, to configure a trusted application, as recited by the limitation "configuring a trusted application corresponding to the one or more blockchain nodes for a device associated with the user based on configuration information of the one or more blockchain nodes that is returned by the blockchain server;" from claim 1.
Independent claims 8 and 13 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192